Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, of Patent No. 10,877,619 B2 (hereinafter Patent ‘619) in view of Chang et al. (hereinafter Chang), US 2012/0150446 A1.

Regarding Claims 1-9 and 11-19, in the table below, the left side contain the respective claims in the instant application while the right side contains portions of claims of the ‘619 patent:
17/111,861 (Instant Application)
10,877,619 (Patent ‘619)
(Claim 1) A method comprising: 




displaying, by data processing hardware, a first graphical representation of a dataset on a screen in communication with the data processing hardware; 




receiving, at the data processing hardware, a first interaction indication indicating a graphical user interaction by a user at a first interaction location on the first graphical representation; and

in response to the received first interaction indication, displaying a second graphical representation on the screen overlaying the first graphical representation, the second graphical representation having a scale that is equal to a scale of the first graphical representation and based on the first interaction indication, 





wherein the second graphical representation extends from a shared axis with the first graphical representation,


wherein a graphical indication of the first interaction indication location extends between the shared axis and the second graphical representation at the first interaction indication location.
(Claim 1) A method comprising:




displaying, by data processing hardware, a first graphical representation on a screen in communication with the data processing hardware, wherein the first graphical representation comprises a box-and-whisker plot of a dataset;

receiving, at the data processing hardware, a first interaction indication indicating a graphical user interaction by a user at a first interaction location on the first graphical representation;

in response to the received first interaction indication, displaying, by the data processing hardware, a second graphical representation on the screen overlaying the first graphical representation, the second graphical representation based on the first interaction indication, wherein the second graphical representation comprises a density plot of the dataset, and wherein the density plot shares an axis with the box-and-whisker plot;

wherein the density plot has a respective scale equal to a corresponding scale of the box-and-whisker plot;








receiving, at the data processing hardware, a second interaction indication indicating the graphical user interaction by the user at a second interaction location on the second graphical representation, wherein the second graphical representation comprises the density plot of the dataset overlaying the box-and-whisker plot, and wherein the density plot shares the axis with the box-and-whisker plot;in response to the received second interaction indication, displaying, by the data processing hardware, an updated second graphical representation of the density plot of the dataset on the screen based on the second interaction indication at the second interaction location, the updated second graphical representation having a scale that is equal to a scale of the second graphical representation, 

(Claim 2) The method of claim 1, further comprising: 

receiving, at the data processing hardware, a second interaction indication indicating the graphical user interaction by the user at a second interaction location on the second graphical representation; and 







in response to the received second interactive indication, displaying, by the data processing hardware, an updated second graphical representation of the dataset on the screen based on the second interaction indication.  

(Claim 6) The method of claim 2, further comprising:

receiving, at the data processing hardware, a third interaction indication indicating the graphical user interaction at a third interaction location on the updated second graphical representation; and 


in response to the received third interaction indication: 


displaying, by the data processing hardware, the first graphical representation on the screen.  


receiving, at the data processing hardware, a third interaction indication indicating the graphical user interaction at a third interaction location on the updated second graphical representation of the density plot of the dataset; and
in response to the received third interaction indication, 
switching back, by the data processing hardware, to the first graphical representation of the dataset on the screen based on the third interaction location being a threshold distance away from the updated second graphical representation.
(Claim 7) The method of claim 1, wherein the first graphical representation comprises an axis and the first interaction location comprises a location within a threshold distance of the axis of the first graphical representation.  
(Claim 2) The method of claim 1, wherein the first graphical representation comprises an axis and the first interaction location comprises a location within a threshold distance of the axis of the first graphical representation.
(Claim 8) The method of claim 1, wherein the first interaction indication comprises a location of an input selection event triggered on the first graphical representation.  
(Claim 4) The method of claim 3, wherein the first interaction indication comprises a location of an input selection event triggered on the first graphical representation.
(Claim 3) The method of claim 2, wherein the second interaction location comprises a location on the second graphical representation that is different than the first interaction location.  
(Claim 5) The method of claim 1, wherein the second interaction location comprises a location on the second graphical representation that is different than the first interaction location.
(Claim 5) The method of claim 2, wherein the second graphical representation comprises a first graphical indication and wherein the updated second graphical representation comprises a second graphical indication that is different than the first graphical indication.  
(Claim 7) The method of claim 1, wherein the second graphical representation comprises a first graphical indication and wherein the updated second graphical representation comprises a second graphical indication that is different than the first graphical indication.
(Claim 4) The method of claim 2, wherein the second interaction location comprises a location on the second graphical representation and the second graphical representation comprises a graphical indication of a data value corresponding to the second interaction location.  
(Claim 8) The method of claim 1, wherein the second interaction location comprises a location on the density plot and the density plot comprises a graphical indication of a data value corresponding to the second interaction location.
(Claim 9) The method of claim 1, wherein the second graphical representation comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon the dataset.  
(Claim 9) The method of claim 1, wherein the density plot comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon the dataset.
(Claim 11) A system comprising: 
data processing hardware; and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 

displaying a first graphical representation on a screen in communication with the data processing hardware, wherein the first graphical representation corresponds to a dataset; 




receiving a first interaction indication indicating a graphical user interaction by a user at a first interaction location on the first graphical representation; and 


in response to the received first interaction indication, displaying a second graphical representation on the screen overlaying the first graphical representation, the second graphical representation having a scale that is equal to a scale of the first graphical representation and based on the first interaction indication, 


wherein the second graphical representation extends from a shared axis with the first graphical representation,

wherein a graphical indication of the first interaction indication location extends between the shared axis and the second graphical representation at the first interaction indication location.
(Claim 10) A system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
displaying a first graphical representation on a screen in communication with the data processing hardware, wherein the first graphical representation comprises a box-and-whisker plot of a dataset;
receiving a first interaction indication indicating a graphical user interaction by a user at a first interaction location on the first graphical representation;
in response to the received first interaction indication, displaying a second graphical representation on the screen overlaying the first graphical representation, the second graphical representation based on the first interaction indication, wherein the second graphical representation comprises a density plot of the dataset that shares an axis with the box-and-whisker plot;
wherein the density plot has a respective scale equal to a corresponding scale of the box-and-whisker plot;





receiving a second interaction indication indicating the graphical user interaction by the user at a second interaction location on the second graphical representation, wherein the second graphical representation comprises the density plot of the dataset overlaying the box-and-whisker plot, and wherein the density plot shares the axis with the box-and-whisker plot;in response to the received second interaction indication, displaying an updated second graphical representation of the density plot of the dataset on the screen based on the second interaction indication at the second interaction location, the updated second graphical representation having a scale that is equal to a scale of the second graphical representation, 





receiving a third interaction indication indicating the graphical user interaction at a third interaction location on the updated second graphical representation of the density plot of the dataset; andin response to the received third interaction indication, switching back to the first graphical representation of the dataset on the screen based on the third interaction location being a threshold distance away from the updated second graphical representation.

(Claim 12) The system of claim 11, wherein the operations further comprise: 

receiving a second interaction indication indicating the graphical user interaction by the user at a second interaction location on the second graphical representation; and 







in response to the received second interactive indication, displaying an updated second graphical representation of the dataset on the screen based on the second interaction indication.

(Claim 16) The system of claim 12, wherein the operations further comprise: 

receiving a third interaction indication indicating the graphical user interaction at a third interaction location on the updated second graphical representation; and 


in response to the received third interaction indication: 

displaying the first graphical representation on the screen. 

(Claim 17) The system of claim 11, wherein the first graphical representation comprises an axis and the first interaction location comprises a location within a threshold distance of the axis of the first graphical representation.  

(Claim 11) The system of claim 10, wherein the first graphical representation comprises an axis and the first interaction location comprises a location within a threshold distance of the axis of the first graphical representation.
(Claim 18) The system of claim 11, wherein the first interaction indication comprises a location of an input selection event triggered on the first graphical representation.  
(Claim 13) The system of claim 12, wherein the first interaction indication comprises a location of an input selection event triggered on the first graphical representation.
(Claim 13) The system of claim 12, wherein the second interaction location comprises a location on the second graphical representation that is different than the first interaction location.  
(Claim 14) The system of claim 10, wherein the second interaction location comprises a location on the second graphical representation that is different than the first interaction location.
(Claim 15) The system of claim 12, the second graphical representation comprises a first graphical indication and wherein the updated second graphical representation comprises a second graphical indication that is different than the first graphical indication.  
(Claim 16) The system of claim 10, the second graphical representation comprises a first graphical indication and wherein the updated second graphical representation comprises a second graphical indication that is different than the first graphical indication.

(Claim 14) The system of claim 12, wherein the second interaction location comprises a location on the second graphical representation and the second graphical representation comprises a graphical indication of a data value corresponding to the second interaction location.  
(Claim 17) The system of claim 10, wherein the second interaction location comprises a location on the density plot and the density plot comprises a graphical indication of a data value corresponding to the second interaction location.
(Claim 19) The system of claim 11, wherein the second graphical representation comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon the dataset.  
(Claim 18) The system of claim 10, wherein the density plot comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon the dataset.

Claims 1 and 10 of Patent ’619 do not expressly claim wherein the second graphical representation extends from a shared axis with the first graphical representation, wherein a graphical indication of the first interaction indication location extends between the shared axis and the second graphical representation at the first interaction indication location.
However, in the same field of endeavor and addressing the same issue of an interactive user interface displaying two graphical representations of data that share an axis, Chang suggests wherein the second graphical representation extends from the shared axis with the first graphical representation ([0027] FIGS. 2A-B are example displays of an interactive user interface for displaying weather data…The bottom portion 204 displays a graph that includes at least two weather statistics plotted across a range of times, [0028] In greater detail, the bottom portion 204 includes a graph that has included therein plots of two data sets. In this illustration, the graph has plotted therein a temperature data set and a chance of precipitation data set; this suggests per FIGS. 2A-B a second statistic precipitation plot (wherein the second graphical representation) extends from the same time axis as (extends from the shared axis with) a first statistic temperature plot (the first graphical representation)), wherein a graphical indication of the first interaction indication location extends between the shared axis and the second graphical representation at the first interaction indication location ([0027] FIGS. 2A-B are example displays of an interactive user interface for displaying weather data…The bottom portion 204 displays a graph that includes at least two weather statistics plotted across a range of times. The bottom portion also includes a visual identifier of the selected time 206. In this illustration, the visual identifier of the selected time 206 includes a vertical line 220 that denotes the selected time, and a numerical identifier of the selected time 222. A user may drag the visual identifier of the selected time 206 across the graph in order to change the selected time, [0049] The user interface 250 of FIG. 2B illustrates the user interface 200 after a user has dragged the numerical display of the selected time 222 to a new selected time. For example, the icon of a hand 252 conceptually illustrates selection, on a touchscreen display device, of the line 220 and dragging of the line to the right; this suggests per FIG. 2B wherein the vertical line 220 (wherein a graphical indication) of a user’s selection at a location 252 (of the first interaction indication location) extends shared between the time axis shared (extends between the shared axis) by the two plots and is visible on the second statistic precipitation plot (and the second graphical representation) at the selection location 252 (at the first interaction indication location)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suggestions of Chang, to the claimed subject matter in Claims 1 and 10 of Patent ‘619 to teach wherein the second graphical representation extends from a shared an axis with the first graphical representation, wherein a graphical indication of the first interaction indication location extends between the shared axis and the second graphical representation at the first interaction indication location of Claims 1 and 11 of the Instant Application.  Doing so would have desirable to provide the user with the ability to select a particular point in time on the graph allowing the user to view detailed numerical information for a time that is associated with the selected point to present in a size-constrained display device trends for multiple statistics and information (Chang [0010]).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 11, these claims recite in part “wherein a graphical indication of a data value extends between the shared axis and the second graphical representation at the first interaction indication”, however this is not described in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification [0038] disclose “FIGS. 12A-12F illustrates a transition from a line to a curve on a graph.  In the examples shown here, the graph expands on the Y axis only at first and then moves to the X axis so that there is continuity.  FIGS. 12A provides an example of first graphical representation 210a of a box and whisker plot (without a box) of a dataset and accompanying text 212 corresponding to a position of a whisker 214.  FIG. 12B illustrates providing visual feedback of a user interaction 220 at respective location on the first graphical representation 210a, which changes to a second graphical representation 210b at a corresponding crosshair 216 (e.g. vertical line) as the first graphical representation 210a expands on the Y-axis only.  FIG. 12C illustrates, after a delay, how the chart (the second graphical representation 210b) automatically moves the line 216 to the location of the user interaction 220 and adjusts the text representation 212 of the location of the user interaction 220” but there is no disclosure that a graphical indication of a data value extends between the shared axis and the second graphical representation at the first interaction indication instead, at best, specifications only describe that when the first graphical representation changes to a second graphical representation there will be some sort of visual feedback indication (e.g., vertical line) of the first user interaction location that intersects with the shared axis per FIG. 12B and displayed on the second graphical representation wherein FIG. 12C shows the location of visual feedback indication line at the point of the first interaction location is not pointing to a specific point on the curve and thus cannot be an indication of a data value but instead is only an indication of the interaction location.  Therefore, the language - wherein a graphical indication of a data value extends between the shared axis and the second graphical representation at the first interaction indication – constitutes new matter.  (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)).  For the purpose of the examination, examiner will interpret the amended limitations as “wherein a graphical indication of the first interaction indication location extends between the shared axis and the second graphical representation at the first interaction indication location”.

Regarding dependent claims 2-9 and 12-19, these claim fails to cure the deficiency of claims 1 and 11, respectively.  Therefore, dependent claims 2-9 and 12-19 are rejected as failing to comply with the written description requirement for the same reason as claims 1 and 11.  Additionally, amended claims 4 and 14 recite in part “wherein the second interaction location comprises a location on the second graphical representation and the graphical representation of the data value corresponds to the second interaction location”, however this is not described in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification [0030] disclose “The user 10 may continue interacting with the graphical representation, all representative of the same graphical user interaction.  The updated second graphical representation 210c may update a graphical indication 250, wherein the graphical indication 250 corresponds to the interaction location.  The graphical indications 250, as illustrated may be one or more graphical markings on the graphical representation or text” and in FIG. 2C graphical indication 250 appears to be text of a data value however this is a separate graphical indication than “the graphical indication” defined in claims 1 and 11 from which claim 4 and 14 depends from respectively.  “The graphical indication” of claims 1 and 11, as detailed in the 35 U.S.C. 112(a) rejection above, cannot be indication of a data value but instead is only an indication of the interaction location.  Therefore, the language - wherein the second interaction location comprises a location on the second graphical representation and the graphical representation of the data value corresponds to the second interaction location – constitutes new matter.  (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)).  For the purpose of the examination, examiner will interpret the amended limitations as “wherein the second interaction location comprises a location on the second graphical representation and the second graphical representation comprises a graphical indication of a data value corresponding to the second interaction location”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8, 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pitkow, US 2003/0128212 A1, in view of Chang et al. (hereinafter Chang), US 2012/0150446 A1.

Pitkow and Cervelli were disclosed in an IDS dated 12/04/2020.

Regarding independent claim 1, Pitkow discloses a method comprising: displaying ([0068] FIG. 9 illustrates a method to display (a method comprising displaying) the Data Pane image on the screen together with the graphical display objects and Active Axes), by data processing hardware ([0063] FIG. 4 shows one embodiment of a system that can be used to perform the invention.  FIG. 4 data analysis system 140 includes a central processing and logic unit 148 (by data processing hardware).  The central processing and logic unit in turn comprise…a Data Pane image generation logic 154 ), a first graphical representation of a dataset on a screen in communication with the data processing hardware ([0063] FIG. 4 shows one embodiment of a system that can be used to perform the invention.  FIG. 4 data analysis system 140 includes a central processing and logic unit 148.  The central processing and logic unit in turn comprise a CPU processor 150, a memory 152 for storage of data, image objects, and logical operators, and a Data Pane image generation logic 154.  The Data Pane image generation logic includes algorithms, and routines, for defining operations or otherwise mapping the source data 156 into graphical objects for later display on the screen a display 146, [0067] The operation of the Data Pane as it is used with a set of two-dimensional data such as a scatter plot or contour plot is illustrated in FIGS. 6, 7 and 8.  As shown in FIG. 6, the Data Pane image may be placed or displayed upon an area of the screen, and hence an area of data 130, to be analyzed; thus – the Data Pane image of an area of data 130 in FIG. 6 (a first graphical representation) is displayed upon an area of the screen (on a screen) of a scatter plot or contour plot of a set of two-dimensional data (of a dataset) wherein the screen is of display 146 mapping the source data 156 into graphical objects by the Data Pane image generation logic of the central processing and logic unit 148 (in communication with the data processing hardware)); receiving, at the data processing hardware, a first interaction indication indicating a graphical user interaction by a user at a first interaction location on the first graphical representation ([0063] FIG. 4 shows one embodiment of a system that can be used to perform the invention.  FIG. 4 data analysis system 140 includes a central processing and logic unit 148…An input device 144, such as a mouse, keyboard, trackball or similar wired or wireless pointer mechanism, allows a user or operator 142 to supply input instructions to the central processing and logic unit 148, [0067] As shown in FIG. 7 when the Data Pane image 162…hence an area of data 130 is placed on the screen and activated, for example by clicking with a mouse cursor 180 within the Data Pane workspace, the underlying data is retrieved, parsed, and mapped through operations to a set of one or more display object 184; thus – a user using an input device 144 supplying input instructions to the central processing and logic unit 148 (receiving at the data processing hardware) in FIG. 4 of a mouse clicking within the Data Pane workspace with a mouse cursor 180 (a first interaction indication) shown within Data Pane image 162 with an area of data 130 (indicating a graphical user interaction by a user at a first interaction location on the first graphical representation) as shown in FIG. 7); and in response to the received first interaction indication, displaying, by the data processing hardware, a second graphical representation on the screen overlaying the first graphical representation ([0067] As shown in FIG. 7 when the Data Pane image 162…hence an area of data 130 (a first graphical representation) is placed on the screen (displaying by the data processing hardware) and activated, for example by clicking with a mouse cursor 180 (and in response to the received first interaction indication) within the Data Pane workspace, the underlying data is retrieved, parsed, and mapped through operations to a set of one or more display object 184.  A graphical representation containing such display objects 184 is displayed in the active area of the Data Pane image (wherein the graphical representation containing objects 184 and Data Pane image 162 with area of data 130 together equates to a second graphical representation on the screen overlaying the first graphical representation)), the second graphical representation having a scale that is equal to a scale of the first graphical representation based on the first interaction indication ([0066] FIG. 5 shows illustration of a prototypical Data Pane…the Data Pane image 160 includes a number of Active Axes 164…along the left hand side…The center of Data Pane image 162 acts as a viewing area for the data to be analyzed…one of the axis 164 includes discreet variables 170.. The Active Axis is as such tied to the data item variables it represents.  An action or interaction upon the Active Axis alters the display of that data item variable in that dimension, [0067] The operation of the Data Pane as it is used with a set of two-dimensional data such as a scatter plot…As shown in FIG. 6, the Data Pane image may be placed or displayed upon an area of the screen, and hence an area of data 130…illustrated in FIGS. 6,7, and 8…As shown in FIG. 7, when the Data Pane image is placed on the screen and activated, for example by clicking with a mouse cursor 180 within the Data Pane workspace, the underlying data is retrieved, parsed, and mapped through operations to a set of one or more display objects 184.  A graphical representation containing display object 184 is displayed in the active area of the Data Pane image, thus - a graphical representation containing display object 184 is displayed in the active area of the Data Pane image with area of data (wherein the graphical representation containing display object 184 together with the Data Pane image with area of data equates to the second graphical representation) that is mapped to the underlying data and display object 184 as shown in FIG. 7 is along the Active Axes 164 representing discreet variables 170 tied to the data items represented in the Data Pane image 162 with area of data 130 (the first graphical representation) showing scatter plot (wherein the number of discrete variables 170 represented by the number of bars of display object 184 is tied to the data items represented in the scatter plot shown in Data Pane image 162 with area of data 130 discloses having a scale that is equal to a scale of) wherein the action of clicking with a mouse cursor 180 within the Data Pane workspace with area of data (based on the first interaction indication) resulted in display of graphical representation containing display object 184 to display data item variable it represents), wherein the second graphical representation extends from a shared axis with the first graphical representation ([0066-0068] FIG. 7 wherein the graphical representation containing the display objects 184 and the Data Pane image 162 with area of data 130 are displayed along the same Active Axes 164 displayed in the Data Pane image 162 of the two-dimensional scatter plot data of FIGS. 6-7; this suggests per FIG. 7 that the display objects 184 (wherein the second graphical representation) extends from Active Axes 164 which is shared with (extends from a shared axis with) Data Pane image 162 with area of data 130 (the first graphical representation)).
Pitkow does not expressly teach wherein a graphical indication of a data value extends between the shared axis and the second graphical representation at the first interaction indication (per the 35 U.S.C. 112(a) rejection this is interpreted as wherein a graphical indication of the first interaction indication location extends between the shared axis and the second graphical representation at the first interaction indication location).
	However, Chang teaches a graphical indication of an interaction indication location extends between a shared axis and a second graphical representation at the interaction indication location ([0027] FIGS. 2A-B are example displays of an interactive user interface for displaying weather data…The bottom portion 204 displays a graph that includes at least two weather statistics plotted across a range of times. The bottom portion also includes a visual identifier of the selected time 206. In this illustration, the visual identifier of the selected time 206 includes a vertical line 220 that denotes the selected time, and a numerical identifier of the selected time 222. A user may drag the visual identifier of the selected time 206 across the graph in order to change the selected time, [0049] The user interface 250 of FIG. 2B illustrates the user interface 200 after a user has dragged the numerical display of the selected time 222 to a new selected time. For example, the icon of a hand 252 conceptually illustrates selection, on a touchscreen display device, of the line 220 and dragging of the line to the right; this suggests per FIG. 2B wherein the vertical line 220 (a graphical indication) of a user’s selection at a location 252 (of an interaction indication location) extends shared between the time axis shared (extends between a shared axis) by the two plots and is visible on the second statistic precipitation plot (and a second graphical representation) at the selection location 252 (at the interaction indication location)).
	Because Pitkow and Chang address the same issue of an interactive user interface displaying two graphical representations of data that share an axis, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein a graphical indication of an interaction indication location extends between a shared axis and a second graphical representation at the interaction indication location, as suggested by Changi into Pitkow’s method, with a reasonable expectation of success, such that upon the user clicking on the data displayed in the Pitkow’s Data Pane image and retrieving display object 184 to be displayed in the active area of the Data Pane image with the area of data, a graphical line is displayed extending from the Active Axes displaying the display object 184 to the location of the user click in the data area of the Data Pane image to teach wherein a graphical indication of the first interaction indication location extends between the shared axis and the second graphical representation at the first interaction indication location.  This modification would have been motivated by the desire to provide the user with the ability to select a particular point in time on the graph allowing the user to view detailed numerical information for a time that is associated with the selected point to present in a size-constrained display device trends for multiple statistics and information (Chang [0010]).

Regarding dependent claim 2, Pitkow in view of Chang, teach the method of claim 1, further comprising: receiving, at the data processing hardware, a second interaction indication indicating the graphical user interaction by the user at a second interaction location on the second graphical representation (see Pitkow [0063] FIG. 4 shows one embodiment of a system that can be used to perform the invention.  FIG. 4 data analysis system 140 includes a central processing and logic unit 148…An input device 144, such as a mouse, keyboard, trackball or similar wired or wireless pointer mechanism, allows a user or operator 142 to supply input instructions to the central processing and logic unit 148, [0067] FIG. 7 wherein the graphical representation containing the display objects 184 and the Data Pane image 162…hence an area of data 130.  As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182, the focus area is changed from a first position to a second position, and the display object 184 representation changed accordingly; thus – user moving mouse supplies instruction to central processing and logic unit 148 (further comprising: receiving, at the data processing hardware) to move cursor from a first position 181 to a second position 182 (wherein mouse movement from first to second position equates to a second interaction indication indicating the graphical user interaction by the user at a second interaction location) on the graphical representation containing the display objects 184 and the Data Pane image 162 (on the second graphical representation)); and in response to the received second interactive indication, displaying, by the data processing hardware, an updated second graphical representation of the dataset on the screen based on the second interaction indication (see Pitkow [0067] In accordance with this embodiment the focus region of the Data Pane image hence an area of data 130 may be moved around the screen to analyze data within the display area.  As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182, the focus area is changed from a first position to a second position, and the display object 184 representation changed accordingly; thus – when the cursor is moved from a first position 181 to a second position 182 (and in response to the received second interactive indication) FIG. 8 shows an updated graphical representation containing updated display object 184 with the Data Pane image with area of data (an updated second graphical representation) on the screen (displaying by the data processing hardware) in accordance to the cursor movement (based on the second interaction indication) to analyze the data (of the dataset) within the display area (on the screen)).  

Regarding dependent claim 3, Pitkow in view of Chang, teach the method of claim 2, wherein the second interaction location comprises a location on the second graphical representation that is different than the first interaction location (see Pitkow [0067] FIG. 7 wherein the graphical representation containing the display objects 184 and the Data Pane image 162 hence an area of data 130.  As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182 (wherein the second interaction location comprises a location that is different than the first interaction location), the focus area is changed from a first position to a second position, and the display object 184 representation changed accordingly on the graphical representation containing the display objects 184 and the Data Pane image 162 (on the second graphical representation)).  

Regarding dependent claim 4, Pitkow in view of Chang, teach the method of claim 2, wherein the second interaction location comprises a location on the second graphical representation (see Pitkow [0067] FIG. 7 wherein the graphical representation containing the display objects 184 and the Data Pane image 162 hence an area of data 130.  As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182 (wherein the second interaction location comprises a location), the focus area is changed from a first position to a second position, and the display object 184 representation changed accordingly on the graphical representation containing the display objects 184 and the Data Pane image 162 wherein the cursor in the second position within the graphical representation containing display objects 184 and the Data Pane image 162 (on the second graphical representation)) and the graphical indication of the data value corresponds to the second interaction location (per the 35 U.S.C. 112(a) rejection this is interpreted as and the second graphical representation comprises a graphical indication of a data value corresponding to the second interaction location; see Pitkow [0066-0068] FIG. 7 wherein the graphical representation containing the display objects 184 and the Data Pane image 162 are displayed along the same Active Axes 164 displayed in the Data Pane image 162 of the two-dimensional scatter plot data of FIGS. 6-7.  As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182, the focus area is changed from a first position to a second position, and the display object 184 representation changed accordingly.  FIG. 9 illustrates method to display the Data Pane image on the screen together with the graphical display objects and Active Axes…In step 204 the Data Pane definition is generated and any graphical display objects determined by the data type and value are selected for display; thus – the graphical representation containing the display objects 184 and the Data Pane image 162 (and the second graphical representation) is generated with graphical display objects 184 (comprises a graphical indication) determined by data type and value (of a data value) selected for display according to the cursor being moved from a first position to a second position (corresponding to the second interaction location)).  

Regarding dependent claim 5, Pitkow in view of Chang, teach the method of claim 2, wherein the second graphical representation comprises a first graphical indication (see Pitkow [0067] As shown in FIG. 7 when the Data Pane image 162 and hence an area of data 130 is placed on the screen and activated, for example by clicking with a mouse cursor 180 within the Data Pane workspace, mouse cursor 180 is visible within the graphical representation containing display objects 184 within the active area of the Data Pane image; thus – mouse cursor at the first position (comprises a first graphical indication) upon activating the graphical representation containing Data Pane image 162 and display object 184 (wherein the second graphical representation)) and wherein the updated second graphical representation comprises a second graphical indication that is different than the first graphical indication (see Pitkow [0067] As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182, the focus area is changed from a first position to a second position, and the display object 184 representation changed (that is different than) accordingly with the Data Pane workspace containing the Data Pane image and the updated display object 184 (and wherein the updated second graphical representation comprises a second graphical indication) from the display object representation associated with the displayed mouse cursor 180 (the first graphical indication) at the first position).  

Regarding dependent claim 6, Pitkow in view of Chang, teach the method of claim 2, further comprising: receiving, at the data processing hardware, a third interaction indication indicating the graphical user interaction at a third interaction location on the updated second graphical representation; and in response to the received third interaction indication: displaying, by the data processing hardware, the first graphical representation on the screen (see Pitkow [0067] As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182, the focus area is changed from a first position to a second position, and the display object 184 representation changed accordingly with the Data Pane workspace containing the Data Pane image and the updated display object 184 from the display object representation associated with the displayed mouse cursor 180 at the first position, [0078-0079] A more sophisticated method uses the location of the cursor to determine which range of values if expanded.  By Scratching the mouse on the top portion of the distorted range, the user is able to drill down on the values that occur right next to non-distortion.  Other cues that can be exploited to control Scratching include normal mouse interactions like the frequency of back and forth motions, the range of the top and bottom most Scratches, the dwell time over an item of interest, etc.  The operation of Scratching can be easily reversed by clicking on the focus region.  FIG. 13 illustrates the use of a Scratching technique that can be used with the invention.  As shown in FIG. 13 a Data Pane image is superimposed upon a two-dimensional data plot.  In one embodiment of the invention the Data Pane image focus region is moved either back and forth, either in a left and right direction, or in a up and down direction, by for example moving the mouse cursor; thus – a Scratching operation associated with the focus area changing by moving the mouse cursor from a first position to a second position resulting in the display object 184 representation changing accordingly (wherein the ) can be reversed by clicking on the focus region (further comprising receiving, at the data processing hardware, a third interaction location) wherein the focus region is within the Data Pane workspace containing the changed graphical representation of the Data Pane image and updated display object 184 (on the updated second graphical representation) wherein reversing the Scratching operation by clicking on the focus area (and in response to received third interaction indication) would display the previous Data Pane workspace on the screen including the Data Pane image of the two-dimensional data plot (displaying by the data processing hardware the first graphical representation on the screen) on which the original display object 184 is superimposed).  

Regarding dependent claim 8, Pitkow in view of Chang, teach the method of claim 1, wherein the first interaction indication comprises a location of an input selection event triggered on the first graphical representation (see Pitkow [0067] As shown in FIG. 6, the Data pane image may be placed or displayed upon an area of the screen, and hence an area of data 130, to be analyzed…As shown in FIG. 7, when the Data Pane image 162 is placed on the screen and activated, for example by clicking with a mouse cursor 180 within the Data Pane workspace, the underlying data is retrieved, parsed, and mapped through operations to a set of one or more display object 184; thus – the mouse cursor 180 (wherein the first interaction indication) is placed at a location (comprises a location) within the area of data 130 activated as Data Pane image 162 with the area of data 130 (on the first graphical representation) based on a user clicking on a mouse (of an input selection event triggered)).  

Regarding independent claim 11, it is a system claim that is substantially the same as the method of claim 1.  Thus, claim 11 is rejected for the same reason as claim 1.  In addition, Pitkow discloses a system ([0063] FIG. 4 shows one embodiment of a system that can be used to perform the invention.  As shown in FIG. 4, the data analysis system 140 (a system)) comprising: data processing hardware ([0063] As shown in FIG. 4, the data analysis system 140 includes a central processing and logic unit 148 (comprising data processing hardware) comprising a CPU processor 150); and memory hardware in communication with the data processing hardware ([0063] FIG. 4 data analysis system 140 includes a memory 152, [0132] memory 152 may include memory that is physically connected to processor 150), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations ([0063] FIG. 4 memory 152 for storage both of data, image object, and logical operators, and a Data Pane image generation logic…includes algorithms and routines, for definition operations…and the operations and processor-readable instructions that run on central processing and logic unit 148). 

Regarding dependent claims 12-16 and 18, these claims are system claims that are substantially the same as the method of claims 2-6 and 8, respectively.  Thus, claims 12-16 and 18 are rejected for the same reasons as claims 2-6 and 8.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pitkow in view of Chang, as applied in the rejections of Claims 1 and 11, further in view of Hsu et al. (hereinafter Hsu), US 2010/0079465 A1. 

Hsu was disclosed in an IDS dated 12/04/2020.

Regarding dependent claim 7, Pitkow, in view of Chang teach the method of claim 1, wherein the first graphical representation comprises an axis (see Pitkow [0067] The operation of the Data Pane as it is used with a set of two-dimensional data such as a scatter plot or contour plot is illustrated in FIGS. 6, 7 and 8.  As shown in FIG. 6, the Data Pane image may be placed or displayed upon an area of the screen, and hence an area of data 130, to be analyzed…implementation of the Data Pane image is one in which the Active Axes (comprises an axis) are fused to the plot itself, in which the Data Pane image with area of data 130 (wherein the first graphical representation) thus encompasses the entire window of data) and the first interaction location comprises a location within the axis of the first graphical representation ([0067] As shown in FIG. 7, when the Data Pane image 162 and hence an area of data 130 is placed on the screen and activated, for example by clicking with a mouse cursor 180 within the Data Pane workspace (and the first interaction location comprises a location within) wherein the Data Pane workspace contains the Data Pane image 162 with area of data 130 with the Active Axes (the axis of the first graphical representation)).  
Pitkow and Chang do not expressly teach the first interaction location comprises a location within a threshold distance of the first graphical representation.  
However, Hsu teaches an interaction an interaction location comprises a location within a threshold distance of the first graphical representation ([0015-0016] FIG. 2 the user moves graphical shape 216 (a first interaction) within proximity threshold 222 boundary (location comprises a location within a threshold distance) of the respective graphical shape 210 (of the first graphical representation; wherein the first graphical representation is the representation of graphical shape 210 without connecting line) which triggers generation of tentative connection line between the two graphical shapes).
Because Pitkow, in view of Chang, and Hsu address the same issue of user interactions of graphical representation, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the first interaction location comprises a location within a threshold distance of the first graphical representation as suggested by Hsu into Pitkow and Chang’s method, with a reasonable expectation of success, such that when the user’s first interaction of a mouse cursor click is within a threshold distance of the axis the second graphical representation is displayed to teach wherein the first graphical representation comprises an axis and the first interaction location comprises a location within a threshold distance of the axis of the first graphical representation.  This modification would have been motivated by the desire to provide the user the ability to manipulate a larger surface area instead of a line in order to depict relationship between shapes in a diagram (Hsu [0010]).

Regarding dependent claim 17, it is a system claim that is substantially the same as the method of claim 7.  Thus, claim 17 is rejected for the same reason as claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pitkow in view of Chang, as applied in the rejections of claims 1 and 11, and further in view of Cox, “Getting histograms with varying bin widths”, June 2003. 

Cox was disclosed in an IDS dated 12/04/2020.

Regarding dependent claim 9, Pitkow, in view of Chang, teach all the elements of claim 1.
Pitkow and Chang do not expressly teach wherein the second graphical representation comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon the dataset.  
However, Cox teaches wherein a graphical representation comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon a dataset (Page 1 “Density wage” plot shows density histogram (wherein a graphical representation) of bars (comprises a plurality of rectangles) where each bar represents 1/10 of the total probability in the distribution (wherein each rectangle has an identical area) and each bar bin has varying width and height based on the data (and each rectangle has a height and width based upon a dataset).  
	Because Pitkow, in view of Chang, and Cox address the same issue of displaying a two dimensional plot of data, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein a graphical representation comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon a dataset, as suggested by Cox, into Pitkow and Chang’s Data Pane display area, with a reasonable expectation of success, such that Pitkow and Chang’s method is able to analyze probably density related datasets in the form of a density histogram as suggested by Cox to teach wherein the second graphical representation comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon the dataset.  This modification would have been motivated by the desire provide a user the capability to superimpose density estimated on a graph (Cox [section Stata solutions]).   

Regarding dependent claim 19, it is a system claim that is substantially the same as the method of claim 9.  Thus, claim 19 is rejected for the same reason as claim 9.

Response to Arguments
Applicant’s remark filed 4/22/2022 noting that pending resolution of all other issues in this case that a terminal disclaimer may be filed to overcome the non-statutory obviousness-type double patenting over claims 1-2 and 4-5 of U.S. Patent No 10,877,619 is noted.

Applicant’s remark and amendments filed 4/22/2022 traversing the 35 U.S.C. 112(a) and 35 U.S.C. 112(d) rejections set forth in the Office Action dated 2/22/2022 are persuasive and thus the 35 U.S.C. 112(a) and 35 U.S.C. 112(d) rejections as set forth in the Office Action dated 2/22/2022 is hereby withdrawn.

Applicant’s arguments and amendments filed 4/22/2022 traversing the 35 U.S.C. 102 rejections for claims 1-6, 8, 11-16 and 18 have been fully considered but they are not persuasive.
Regarding the rejections of independent claims 1 and 11 made under 35 U.S.C. 102 as being anticipated by Pitkow, Applicant alleges, on remarks on pages 7-8, that Pitkow fails to disclose “wherein the second graphical representation extends from a shared axis with the first graphical representation, wherein a graphical representation of a data value extends between the shared axis and the second graphical representation at the first interaction indication” as recited in amended claims 1 and 11 specifically (1) Pitkow’s data area 130 i.e. the scatter plot does not share an axis with and have the same scale as the bar display elements 184 i.e. because the bar display elements are represented by discrete variables 170 and (2) it is readily apparent in FIG. 8 of Pitkow that the data area 130 and the bar display object 184 do not share an axis, at least because moving the mouse cursor from the first position 181 to the second position 182 changes the bar display objects 184 all along the axis while the data area 130 (i.e., the scatter plot) remains unchanged.  The fact that the data area 130 remains unchanged despite movement of the cursor between the first and second positions 181, 182 and the respective change in the bar display objects 184 demonstrates that there is no direct relationship (i.e. shared scale and axis) between the bar display objects and the scatter plot.  Further, (3) Pitkow does not disclose graphical indication of a data value that extends between the shared axis and the second graphical representation at the first interaction indication and (4) any dependent claims of independent claims 1 and 11 rejected under 35 U.S.C. 102 should be reconsidered for allowance in light of the remarks set forth regarding independent claims 1 and 11. 
Examiner respectfully disagrees.
Firstly, per the 35 U.S.C. 112(a) rejection detailed above the amended limitations addressed in Applicant’s remarks of claims 1 and 11 contain new matter and is at best interpreted as “wherein the second graphical representation extends from a shared axis with the first graphical representation, wherein a graphical representation of a data value extends between the shared axis and the second graphical representation at the first interaction indication”.
Secondly, independent claims 1 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Pitkow in view of Chang.  
Thirdly, Pitkow does teach or suggest “wherein the second graphical representation extends from a shared axis with the first graphical representation” as recited in amended claims 1 and 11 because regarding point (1) Pitkow’s data area 130 scatter plot displayed has an Active Axis 164 that includes discreet variables 170 wherein the Active Axis is as such tied to the data item variable it represents and an action or interaction upon the Active Axis alters the display of the data item variable in that dimension thus the operation of the Data Pane involves displaying the scatter plot 130 in FIG. 6 and then displaying the display objects 184 representing the discrete variables tied to the scatter plot along the shared Active Axis 164 thus the number of display object 184 bars are tied to the same number of discrete variables scatter plot 130 in FIG. 7 wherein “the underlying data is retrieved, parsed, and mapped through operations to a set of one or more display objects 184” ([0066]-[0067]) wherein in FIG. 7 it is apparent that the display object 184 are shown extending from shared Active Axis 164 and thus Pitkow does disclose “wherein the second graphical representation extends from a shared axis with the first graphical representation”.  Further, regarding point (2) Pitkow from FIG. 8 moving mouse cursor changes bar display object 184 i.e. the set of discrete variables displayed ([0067]) but does not change the total number of bars i.e. display objects 184 displayed along the Active Axis that is also tied to scatter plot 130 further teaches or suggests of “the second graphical representation having a scale that is equal to a scale of the first graphical representation” because by not changing the total number of bar display objects 184 displayed along the Active Axis as the cursor changes positions within the scatter plot sharing the same Active Axis suggests both the first and second graphical representations are of equal scale at least because they both display the same number of discrete variables.  Additionally, Applicant appears to argue that Pitkow’s cursor movement changing the bar display objects 184 while the scatter plot remains unchanged demonstrates that there is no direct relationship of a shared scale and axis.  However this direct relationship requirement for shared scale and axis between the first graphical representation and the second graphical representation is not claimed as the limitations only recite “the second graphical representation having a scale that is equal to a scale of the first graphical representation” and “the second graphical representation extends from a shared axis with the first graphical representation”.  Further, Pitkow’s changing the bar display objects 184 while scatterplot remains unchanged is consistent with Applicant’s specifications [0029]-[0031] describing FIGS. 2A-2C wherein it can be seen between 2B and 2C that cursor moving the bar changes the bar displayed below the curve plot but the curve plot remains unchanged wherein the curve plot is described to share the same axis and scale as the line plot of FIG. 2A.
Regarding point (3) per the 35 U.S.C. 112(a) rejection detailed above, the amended limitations addressed in Applicant’s remarks of claims 1 and 11 contain new matter and is at best interpreted as “wherein a graphical representation of a data value extends between the shared axis and the second graphical representation at the first interaction indication”.  Applicant’s allegations that Pitkow does not disclose this limitation have been fully considered but they are moot in view of the new ground of rejection under 35 U.S.C. 103 for the independent claims as unpatentable over Pitkow in view of Chang.
Thus, Pitkow, in view of Chang, is considered to teach or suggest “wherein the second graphical representation extends from a shared axis with the first graphical representation, wherein a graphical representation of a data value extends between the shared axis and the second graphical representation at the first interaction indication” as interpreted in view of the 35 U.S.C. 112(a) rejections of amended claims 1 and 11 and consequently the rejection of claims 1 and 11 under rejected under 35 U.S.C. 103 as further detailed in the Claim Rejections set forth above.
As to point (4) at least because the reasons set forth above in (1) - (3) regarding the 35 U.S.C. 103 rejections of independent claims 1 and 11, the rejections of dependent claims 2-6, 8, 10, 12-16, 18 and 20 are made under 35 U.S.C. 103 and further detailed in the Claim Rejections set forth above.

Regarding the rejections of dependent claims 7, 9, 17 and 19 under 35 U.S.C. 103, Applicant alleges on remarks pages 8-9 that dependent claims 7, 9, 17 and 19 should be allowable for at least the reason that they depend from allowable independent claims 1 and 11.  Examiner respectfully disagrees.  Because Pitkow in view of Chang teaches or suggests claims 1 and 11, the rejections of dependent claims 7, 9, 17 and 19 are also maintained as further detailed in the Claim Rejections set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE et al., US 2015/0015504 A1 (Jan. 15, 2015) ([0040] Referring to the example shown in FIG. 15, the user 904 may wish to combine bar chart 1100 and vertical bar chart 1500. In one implementation, the user can combine two data visualizations with "bump" gesture 1502. In the example in FIG. 15, the bump gesture 1502 is designated with two arrows that represent the charts moving together on the GUI 908. In this case, the bump gesture is performed by the user with his/her two index fingers, each index finger touching one of the charts, and sliding the charts toward each other on the screen, effectively "bumping" them together. When the charts overlap on the GUI with the bump gesture, the interactive digital display can automatically combine the data underlying bar chart 1100 and vertical bar chart 1500 in a meaningful way. In this example, the combination creates scatter plot 1600, as shown in FIG. 16).                                                                                                                                                                                                                                                                                                                                                         

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393. The examiner can normally be reached M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143